Citation Nr: 0533753	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-28 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.

2.  Entitlement to an initial compensable disability rating 
for a scar from a gunshot wound to the abdomen.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.
 
The veteran testified before the undersigned at a Travel 
Board hearing in September 2005.  A transcript of that 
hearing has been associated with the claims folder. 

The veteran has raised the issue of entitlement to separate 
service connection and a separate disability rating for the 
scar from the exploratory laparotomy performed in service.  
This claim has not been developed or adjudicated by the RO.  
It is referred to that office for the appropriate action.   

The issue of entitlement to an initial compensable disability 
rating for scar from gunshot wound to the abdomen is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of carpal tunnel in service and no 
competent evidence of a nexus between the veteran's carpal 
tunnel syndrome and his period of service from May 1965 to 
May 1967 or any service-connected disability.  


CONCLUSION OF LAW

Service connection for carpal tunnel syndrome is not 
established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran seeks service connection for carpal tunnel 
syndrome.  The Board initially notes that the record reflects 
a current diagnosis of the disability.  However, there is no 
evidence of carpal tunnel in service or for many years 
thereafter.  The first evidence of carpal tunnel syndrome is 
reflected on page two of an undated medical report from W.P., 
M.D.  The report indicated that the veteran had, among other 
things, left carpal tunnel syndrome and was totally disabled 
for his duty as a policeman.  

Employment records associated with the claims folder 
indicates that the veteran retired from service as a police 
officer in October 1981.  Therefore, it may reasonably be 
inferred that the report from Dr. P. was dated in or about 
1981.  Accordingly, there is no evidence to award service 
connection based on chronicity in service or post-service 
continuity of symptomatology of a disorder first seen in 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Moreover, there is no competent evidence of a nexus between 
the veteran's carpal tunnel syndrome and his period of 
service from May 1965 to May 1967 or any service-connected 
disability.  That is, there is simply no medical evidence 
that links the veteran's carpal tunnel syndrome to his period 
of service many years ago.  In addition, the March 2002 VA 
neurology examiner opined that the left carpal tunnel 
syndrome was unlikely to be secondary to the veteran's in-
service injury.  He added that the specific etiology was 
unknown but it was more likely than not idiopathic.  There is 
no contrary competent medical opinion of record.  The Board 
finds that this opinion is entitled to great probative weight 
and provides evidence against this claim. 

During the Travel Board hearing, the veteran initially stated 
that a private doctor had told him that the carpal tunnel 
syndrome was related to his service-connected gunshot wound.  
However, he thereafter indicated that the physician told him 
only that he had a lot of nerve damage.  

To the extent the doctor may have related an opinion linking 
the carpal tunnel syndrome to a service-connected disability, 
the Board emphasizes that the veteran's recitation of what 
that doctor said is not competent medical evidence needed to 
establish service connection.  "[T]he connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Moreover, as discussed 
below, the veteran has not submitted or authorized VA to 
obtain any records from this physician, despite requests from 
the RO for additional evidence.   

The Board acknowledges that the veteran asserts that the 
disorder is either directly or secondarily related to the in-
service gunshot wound.  He has also argued the carpal tunnel 
syndrome was related to push-ups and other in-service 
activities that affected his wrists.  However, the Board 
emphasizes that the veteran is a lay person, not trained or 
educated in medicine.  Therefore, his personal opinion as to 
the etiology of the carpal tunnel syndrome is not competent 
evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

In conclusion, the Board finds that the evidence for and 
against the claim is not so evenly balanced as to require 
resolution of doubt in the veteran's favor.  Therefore, the 
preponderance of the evidence is against service connection 
for carpal tunnel syndrome.  38 U.S.C.A. § 5107(b).  The 
appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in December 2001 and September 2003, as well as 
information provided in the April 2002 rating decision and 
August 2003 statement of the case, the RO advised the veteran 
of the evidence needed to substantiate his claims and 
explained what evidence was obligated to obtain or to assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, the August 
2003 statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that the RO issued its initial VCAA notice 
letter in December 2001, prior to the April 2002 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Although it provided supplemental 
information in the September 2003 VCAA letter, there is no 
indication that doing so resulted in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
The Board notes that neither VCAA letter conforms to 
38 C.F.R. § 3.159(b)(1) and asks the veteran to provide any 
evidence in his possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-21.  However, the Board is 
satisfied that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim, 
as evidenced by his repeated submissions of documents and 
other records in support of his appeal.  Therefore, the Board 
finds no indication of defective notice that is prejudicial 
to the veteran, such that proceeding to evaluate the appeal, 
if defect can be found, is harmless error.  Moreover, neither 
the veteran nor his representative has made any showing or 
allegation of defect in notice that resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the 
appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and 
relevant medical examinations.  Although the veteran has 
submitted some private medical records, he has not authorized 
the RO to attempt to secure any additional private medical 
evidence.  In fact, in response to the RO's December 2001 and 
September 2003 letters requesting evidence, the veteran 
responded that had nothing additional to submit.  The Board 
is therefore satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.   

ORDER

Service connection for carpal tunnel syndrome is denied. 


REMAND

During the September 2005 Travel Board hearing, the veteran 
testified that the scar in question was currently tender and 
painful and caused limitation of breathing and mobility.  The 
veteran's last VA examination was performed in March 2002, 
nearly four years ago, and was negative for any such 
symptoms.  

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette, 8 Vet. App. at 
76.  Where the veteran claims that his condition is worse 
than when previously rated, and the available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  Therefore, the Board finds that a remand is required 
to secure a new examination.   



Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for an examination to 
assess the current severity of the 
service-connected scar from gunshot wound 
to the abdomen.  As stated in the April 
2002 original award, this scar is the 
one-inch scar present in the left upper 
quadrant of the abdomen, representing the 
entrance wound.  

The claims folder must be made available 
to the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  The examiner is asked to 
describe fully the subjective complaints 
and objective findings associated with 
the scar, including the type (deep or 
superficial) and overall size (area), and 
whether the scar is unstable, is painful 
on examination, or causes limited motion 
or negatively affects the veteran's 
ability to breathe or other functions.  

2.  After ensuring proper completion of 
this and any other necessary development, 
the RO should readjudicate the issue on 
appeal.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


